EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	 An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





3.	Authorization of this Examiner's amendment was given in a telephone interview with Ms. Estella Gustilo, on July 2, 2021.



4.	The Claims have been amended as follows:
Claim 17. (Currently Amended) A transformant, into which a tentoxin synthesis-related gene has been introduced, wherein the tentoxin synthesis-related gene encodes
(a)    a protein comprising the amino acid sequence of SEQ ID NO: 18; or
(b)    a protein having at least 90% sequence identity to [[activity of converting dihydrotentoxin to tentoxin, wherein the protein has 90% or more identity with]] the amino acid sequence set forth in [[of]] SEQ ID NO: 18, and
wherein the protein has activity of converting dihydrotentoxin to tentoxin.

Claim 20.    (Currently Amended) A method for producing tentoxin, comprising the steps of:
culturing a transformant into which a tentoxin synthesis-related gene has been introduced, wherein the tentoxin synthesis-related gene encodes
(a)    a protein comprising the amino acid sequence of SEQ ID NO: 18; or
(b)    a protein having at least 90% sequence identity to [[activity of converting dihydrotentoxin to tentoxin, wherein the protein has 90% or more identity with]] the amino acid sequence set forth in [[of]] SEQ ID NO: 18, and
wherein the protein has activity of converting dihydrotentoxin to tentoxin; and
collecting tentoxin from the culture supernatant.



(a)    a protein comprising the amino acid sequence of SEQ ID NO: 16; or
(b)    a protein having at least 90% sequence identity to [[activity of nonribosomal peptide synthesis of dihydrotentoxin, wherein the protein has 90% or more identity with]] the amino acid sequence set forth in [[of]] SEQ ID NO: 16, and 
wherein the protein has activity of nonribosomal peptide synthesis of dihydrotentoxin.

Claim 28.    (Currently Amended) A method for producing tentoxin, comprising the steps of:
culturing a transformant into which a tentoxin synthesis-related gene has been introduced, wherein the tentoxin synthesis-related gene encodes
(a)    a protein comprising the amino acid sequence of SEQ ID NO: 16; or
(b)    a protein having at least 90% sequence identity to [[activity of nonribosomal peptide synthesis of dihydrotentoxin, wherein the protein has 90% or more identity with]] the amino acid sequence set forth in [[of]] SEQ ID NO: 16, and 
wherein the protein has activity of nonribosomal peptide synthesis of dihydrotentoxin; and
collecting tentoxin from the culture supernatant.




EXAMINER’S COMMENTS

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





REASONS FOR ALLOWANCE
6.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed “a method for producing tentoxin by culturing a transformant into which a tentoxin synthesis-related gene has been introduced….”. A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.  





Conclusion

7. 	Claims 14-17 and 19-29 are allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652